Citation Nr: 0419096	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-02 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1959 to October 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2003, the veteran 
testified before the undersigned at a Travel Board hearing at 
the RO.

In a May 2003 rating decision, service connection for post-
traumatic stress disorder was denied by the RO.  The veteran 
did not initiate an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

A VCAA letter was issued, but it was inadequate.  The VCAA 
letter did not tell the veteran what the evidence must show 
to establish entitlement to the benefit he was seeking.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) (invalidated, in 
part, the Board's development authority).  The veteran is 
hereby informed that if there is evidence supporting the 
issue on appeal, he must submit that evidence to the AOJ.  

In addition, at her personal hearing, the veteran and his 
representative pointed out that the veteran's current VA 
records from the San Francisco VA Medical Center were not of 
record.  These records should be obtained.  

A review of the November 2000 VA examination shows that the 
examiner indicated that the veteran could perform the daily 
activities of living, however, the veteran stated otherwise 
at his hearing, which took place nearly three years later.  
He testified that he has assistance with cleaning and is 
brought meals.  He stated that he was housebound.  In light 
of VCAA and the veteran's contentions, he should be afforded 
a VA aid and attendance/housebound examination.  

The veteran's claim has been considered based on his 
degenerative disc disease of the cervical spine, post 
laminectomy and fusion with radiculopathy of extremities.  
The veteran has also been diagnosed by VA as having a 
depressive disorder.  This disability was not rated nor 
considered in conjunction with his claim.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  

2.  The VBA AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The notice should pertain to the 
issue of entitlement to special monthly 
pension based upon the need for regular 
aid and attendance or on account of being 
housebound.  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

3.  The VBA AMC should obtain and 
associate with the claims file copies of 
all clinical records, which are not 
already in the claims file, of the 
veteran's treatment at the San Francisco 
VA Medical Center.  

4.  The veteran should be afforded a VA 
aid and attendance/housebound 
examination.  

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim or any 
other original claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an original, 
reopened or claim for an increase without 
good cause fails to report for 
examination, the claim will be denied.  
This Remand serves as notice of the 
regulation.

6.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated and the veteran's 
disabilities should each be assigned a 
disability rating.  Thereafter, if the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


